Citation Nr: 1035282	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1971.

A claim for service connection for PTSD was previously denied by 
the RO in April 1999; the Veteran did not appeal that denial.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2004 rating decision in which the RO denied the petition to 
reopen a claim for service connection for PTSD.  In May 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2008.

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  During the hearing, the Veteran submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).

The Board's decision reopening the claim for service connection 
for PTSD is set forth below.  The claim for service connection 
for PTSD, on the merits, is addressed in the remand following the 
order; that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an April 1999 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in a 
May 1999 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 1999 
rating decision is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to unestablished 
facts necessary to substantiate the claim for service connection 
for PTSD, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  The RO's April 1999 denial of service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As pertinent evidence received since the April 1999 denial is 
new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on 
and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the request to reopen the 
claim for service connection for PTSD, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this aspect of the appeal have been accomplished.

II.  Analysis

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In an April 1999 rating decision, the RO denied the Veteran's 
original claim for service connection for PTSD.  The pertinent 
evidence then of record consisted,  primarily, of service 
treatment and personnel records, and VA treatment records, which 
showed a diagnosis of PTSD.

According to the Veteran's service records, his military 
occupational specialty was truck driver.  These records reflect 
no awards or decorations which would indicate exposure to combat.

The Veteran indicated that he served one tour-of-duty in Vietnam.  
He remarked that while in Vietnam, he killed two children, and a 
friend of his was killed.

In denying the claim for service connection, the RO found that 
the Veteran did have a diagnosis of PTSD, but there was no 
evidence which showed that a precipitating stressful experience 
occurred in service.

Although notified of the RO's April 1999 denial of the claim in a 
May 1999 letter, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claim in 
July 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claims is the RO's July 2005 
denial.   Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the RO's 
April 1999 denial includes VA treatment records, various written 
lay statements, and the transcript of the Veteran's June 2010 
Board hearing.

At the time of the April 1999 rating decision, there was no 
evidence of a verifiable stressor.  However, the Veteran has 
provided additional information concerning his stressors.  In 
May 2006, the Veteran indicated that in approximately 
February 1971, he was ambushed as he tried to provide machine gun 
support for a camp at Song Mao.  He related that during the Song 
Mao engagement, his vehicle was almost overrun several times, and 
he was in mortal fear for his and his buddies' lives.  The 
Veteran also related in a handwritten statement that he 
experienced mortar rounds when he first arrived in Vietnam.  In 
his statements and testimony, the Veteran has alleged in-service 
stressors which appear to be consistent with the circumstances of 
the Veteran's service (discussed in more detail, below).

The Board finds that, collectively, the above-described evidence 
is "new" in that it was not before agency decisionmakers at the 
time of the April 1999 final denial of the claim for service 
connection for PTSD, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the Veteran had 
stressors that support a diagnosis of PTSD that may be related to 
service.  Hence, this evidence relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
PTSD, and raises a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited extent, 
the appeal is granted.


REMAND

The Board's review of the record reveals that further RO action 
on the claim for service connection for PTSD, on the merits, is 
warranted

As indicated above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).   

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims such as the Veteran's, which were appealed before July 13, 
2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.   
Id.

In this case, the Veteran has alleged that he served in combat.  
However, the evidence does not indicate that the Veteran is a 
combat veteran.  According to the service personnel records, the 
Veteran was not awarded any awards or decorations which would 
indicate he was involved with combat.  Additionally, while an 
October 2007 search of records through the Joint Services Records 
and Research Center (JSRRC) revealed that his unit had 
significant enemy engagements, it did not reveal that the Veteran 
was actually involved in combat.  Thus, the Board finds that the 
Veteran cannot be considered a combat veteran entitled to the 
stressor presumptions available under 38 C.F.R. 3.304(f)(1).

The Veteran has claimed that while on active duty, he was exposed 
to mortar rounds when he arrived in Vietnam; that he was ambushed 
as he tried to provide support for a camp at Song Mao; and that a 
vehicle he was driving was almost overrun several times.  The 
Board is cognizant that these events took place more than 30 
years ago, and that, hence, the Veteran has not been able to 
provide details concerning the time and places that these events 
allegedly occurred.

However, the Veteran's service records show that he served as a 
truck driver with Battery E (MG) of the 41st Artillery while on 
active duty in Vietnam in 1970 and 1971.  An October 2007 JSRRC 
search revealed that that the Veteran's unit had significant 
enemy engagements, although no engagements were specifically 
listed.  Thus, given the Veteran's statements, the October 2007 
JSRRC report, and affording him the benefit of the doubt, the 
Board finds that the Veteran's claimed stressors of being exposed 
to mortar fire, being ambushed, and having his vehicle nearly 
overrun several times-which are clearly related to the Veteran's 
fear of hostile military activity-appear to be consistent with 
the places, types, and circumstances of the Veteran's service.  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, and consistent with recent regulatory amendments, the 
Board finds that the Veteran's lay assertions may be accepted as 
sufficient evidence that these alleged stressors occurred.

Accordingly-and, as the record includes only a general diagnosis 
of PTSD, without reference to any specific stressor(s)-the Board 
finds that, consistent with the revised regulation, a medical 
opinion to address the questions of whether these stressors  are 
sufficient to have caused the Veteran's PTSD, and whether there 
exists a nexus between the established stressors and the PTSD is 
needed to resolve the matter of service connection for PTSD, on 
the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at an appropriate 
VA medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, shall  
result in denial of the reopened claim for service connection for 
PTSD.  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to 
ensure that all due process requirements, the RO should obtain 
all outstanding pertinent records.

Documents of record indicate that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  While 
SSA records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The Board also notes that further notification action is needed 
in connection with the claim for service connection.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to claims for service connection for PTSD, notice must include 
the provisions of 38 C.F.R. § 3.304.

In this case, an August 2003 letter provided the Veteran with 
general notice regarding service connection claims.  However, the 
Veteran has not received notice pertinent to Dingess/Hartman, or 
the specific requirements of 38 C.F.R. § 3.304 (to include the 
recent regulatory amendments).  The Board points out that action 
by the RO is required to satisfy the provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Hence, on remand, the RO should, through VCAA-compliant notice 
sent to the Veteran and his representative, request that the 
Veteran provide information and/or evidence pertinent to the 
claim for service connection for PTSD, on the merits, explaining 
that he  has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO letter should 
notify the Veteran regarding VA's assignment of disability 
ratings and effective dates (in the event service connection is 
granted), consistent with Dingess/Hartman, as well as notify the  
Veteran of the specific requirements of 38 C.F.R. § 3.304 
regarding claims for service connection for PTSD.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim for service connection for 
PTSD, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the  Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for PTSD, on the 
merits, that is not currently of record.

The RO should notify the Veteran regarding 
VA's assignment of disability ratings and 
effective dates, consistent with 
Dingess/Hartman, as well as requirements of 
38 C.F.R. § 3.304, as revised, as regards 
claims for service connection for PTSD.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses from 
each contacted entity have been associated 
with the claims file, the RO should arrange 
for the Veteran to undergo VA psychiatric  
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

Considering only the verified stressors 
of the Veteran being exposed to mortar 
rounds when he arrived in Vietnam, being 
ambushed as he tried to provide support 
for a camp at Song Mao, and almost being 
run over several times in a vehicle he 
was driving, the examiner should clearly 
indicate whether the Veteran meets the 
diagnostic criteria for PTSD.  If a diagnosis 
of PTSD resulting from any identified 
stressor(s) is warranted, the examiner should 
fully explain how the diagnostic criteria are 
met, to include comment upon the link, if 
any, between the verified stressor(s) and the 
Veteran's symptoms.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for PTSD.  If the Veteran fails to report to 
the scheduled examination, in adjudicating 
the claim, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for service connection, on the merits, in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of additional legal authority 
considered, to include the revised version of 
38 U.S.C.A. § 3.304(f), along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


